 1
                               UNITED STATES DISTRICT COURT
 2                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 3

 4        MACNEIL AUTOMOTIVE
          PRODUCTS LIMITED, et al.,
 5
                                    Plaintiffs,
                                                              C20-278 TSZ
 6
                 v.
                                                              MINUTE ORDER
 7
          YITA LLC, et al.,
 8
                                    Defendants.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11          (1)   The parties’ Stipulated Motion to Continue Certain Deadlines, docket
     no. 63, is GRANTED. The parties’ deadlines are EXTENDED as follows:
12
                      Plaintiff’s Opposition to Yita’s Second Motion to Dismiss     June 5, 2020
13
                      Yita’s Reply in support of its Second Motion to Dismiss       June 9, 2020
14
                      Conference pursuant to Fed. R. Civ. P. 26(f)                 June 15, 2020
15
                      Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)        June 29, 2020
16
                      Combined Joint Status Report and Discovery Plan              June 29, 2020
17
           (2)        Yita’s Second Motion to Dismiss, docket no. 61, is RENOTED to June 9,
18 2020.
          (3)         The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 6th day of April, 2020.

21                                                       William M. McCool
                                                         Clerk
22
                                                         s/Karen Dews
23                                                       Deputy Clerk

     MINUTE ORDER - 1
